Citation Nr: 1640829	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  11-29 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of pension benefits in the original calculated amount of $17,833.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran had active military service from October 1971 to February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 determination of the Committee on Waivers and Compromises of the VA Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran requested a hearing before the Board on his October 2011 formal appeal.  He did not appear for a hearing scheduled for January 2013, and did not request a new hearing or attempt to show good cause for his failure to appear.


FINDINGS OF FACT

1.  In 2007 and 2009, the Veteran received but did not report countable income, thus giving rise to an overpayment of pension benefits in the amount of $17,833.00.

2.  Repayment of the debt would not be against equity and good conscience.  


CONCLUSIONS OF LAW

1.  The overpayment of pension benefits in the amount of $17,833.00 was properly created, and the debt was valid.  38 U.S.C.A. §§ 1521, 5112 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2015).
 
2.  The recovery of the overpayment of VA pension benefits in the amount of $17,833.00 would not be against equity and good conscience and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.501 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the VCAA duties to notify and to assist do not apply to the claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to the waiver of recovery of overpayments.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); see Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. 
§ 5103(a) do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments), citing Barger v. Principi, 16 Vet. App. 132 (2002)).  

In any case, the Veteran did have notification of the decision of the RO's Committee on Waivers and Compromises, dated in July 2011, setting forth the general requirements of applicable law pertaining to a claim for waiver of recovery of an overpayment, and was advised as to the nature of the evidence necessary to substantiate his claim.  In its decision, the RO's Committee on Waivers and Compromises also informed the Veteran of the reasons that his claim was denied, in part, and the evidence it had considered in the denial.  The general advisements were reiterated in the statement of the case issued in September 2011, which also provided the Veteran an opportunity to identify or submit any evidence he wished to be considered in connection with his appeal.  Through the RO's Committee on Waivers decision, and statement of the case, the RO informed the Veteran of the information and evidence needed to substantiate his claim.  In short, the Veteran has been notified of the information or evidence necessary to substantiate his claim and the parties responsible for obtaining that evidence. 

Further, VA has made reasonable efforts to assist the Veteran in obtaining evidence for his claim to include requesting information pertaining to his financial status.  Additionally, VA has provided the Veteran with the opportunity for a hearing on the matter, for which he failed to appear. The Board is unaware of any additional evidence which is available in connection with this appeal.

Legal Criteria

Nonservice-connected pension is a benefit payable by the VA to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  38 U.S.C.A. § 1513. 

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

Income eligibility for pension, and the amount of any pension payable, is determined by subtracting the Veteran's countable annual income from the maximum annual pension rate.  The maximum annual pension rate is adjusted from year to year; the maximum annual rate of improved pension for a veteran with no dependents, as in this case, was $ $10,929 effective from December 1, 2006; and $11,830 effective from December 1, 2009.  In determining the Veteran's countable annual income, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded.  Income from real or personal property is countable as income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273. 

A veteran who is in receipt of pension must notify the VA of any material change or expected change in income which would affect his entitlement to receive or the rate of pension.  Such notice must be furnished when the veteran acquires knowledge that he will begin to receive additional income.  Where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  38 C.F.R. § 3.660.

For VA purposes, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2015).  VA regulations provide that, when an indebtedness is assessed, the debtor has the right to: informally dispute the existence or amount of the debt, appeal the VA decision underlying the debt, and request waiver of collection of the debt.  38 C.F.R. § 1.911(c).  These rights can be exercised separately or simultaneously.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  When considering whether recovery of the debt would be against equity and good conscious consideration is given to the following six elements: (1) fault of debtor, (2) balancing of fault, (3) undue hardship, (4) defeat the purpose of the debt, (5) unjust enrichment, and (6) changing position to one's detriment.  See 38 C.F.R. 
§ 1.965(a).

Factual Background

The Veteran has been in receipt of nonservice-connected pension since June 2003, based upon VA's finding that is unable to work and his annual income is $0.  His monthly pension payment is based upon cost of living considerations and his monthly income from other sources.  Since the time that the benefit was granted, he has received regular notifications of his duty to report changes in his income or other changes that may affect his pension payments.  For example, a December 2004 letter from VA notified the Veteran of his current pension payment.  The letter explained that the amount was based on a cost of living adjustment and the Veteran's current net countable income, which was $0.  The letter advised that if the information was incorrect, or if the Veteran's income amount changed, he was obligated to notify VA immediately.

In January 2007, VA received a notification from a local public housing authority that the Veteran collected income in the form of rent receipts.  The Veteran responded in February 2007 that he did receive rent receipts from renting his property to the local public housing authority, but such income was offset by mortgage, property maintenance, taxes, and utilities.  He informed VA that he would provide the proper records to document his expenses.

The Veteran submitted another statement in April 2007.  He explained:  "As indicated in my previous statement, the income was GROSS rent receipts from a property I previously owned and rented out by way of a local public housing authority.  I did this in a financial relationship with a niece, who supposedly was doing all the financial management.  She absconded without carrying out her side of the arrangement.  There are now no records available.  The property is no longer in my name and the formal arrangement with the public housing authority is no longer in effect.  So I no longer have income from that source."

Based on the Veteran's statements, VA notified the Veteran in June 2007 that his monthly pension rate would be reduced for the months that he received income from his rental property.  The notice letter explained that rental property income is countable in determining the proper rate of pension.  The letter further requested that the Veteran provide information regarding the sale of the property, which was implied by his previous correspondence.

In June 2007, the Veteran responded that VA should implement the adjustments outlined in the June 2007 letter.  He further explained that the property was foreclosed and he did not realize any profit from the action.  

VA notified the Veteran in November 2007 that the proposed reduction in benefits for the period in which he received rental property income would go into effect, and no further documentation was needed.

In December 2007, VA notified the Veteran that the change in benefits resulted in an overpayment of $11,131.00.  VA notified the Veteran that it would be withholding his current VA benefits until the amount he was overpaid was recouped.

In a November 2009 correspondence with VA, the Veteran acknowledged that he received income from a temporary job earlier in 2009, and that he understood that this would create an overpayment.

A March 2010 letter from VA notified the Veteran that his pension benefits would be adjusted based upon the income he received in 2009 and 2007.  The letter explained that, for VA pension purposes, the maximum annual income for a Veteran with no dependents in 2007 is $10,929.00.  The Veteran's rental property income in 2007 was $10,960.00; thus, VA proposed to stop benefits in 2007 and reopen benefits in 2008.  Additionally, the letter notified the Veteran that his benefits would be reduced in 2009 based upon $5,941.00 in income from his temporary job.  The previous rate would be restored in 2010.  The reduction in benefits resulted in an overpayment of $17,833.00.   

In May 2011, the Veteran informed VA that his income is nearly exceeded by his expenses, and that the proposed repayment plan, which consists of withholding a portion of his VA benefits, would create a financial burden.  He stated that he has "significant psychological problems," which have "impaired my ability to understand the nature of VA benefits and to accurately communicate and respond to VA correspondence.  I believe that is largely the reason that the situation arose causing the overpayment."  He submitted a financial status report with his statement.  The report indicated that his total monthly income is $985.00, and that this comes entirely from VA.  For expenses, he listed the following: 

Rent or Mortgage Payment: $400.00
Food: $250.00
Utilities and Heat: $102.00
Transportation: $100.00
Clothing: $50.00
Life insurance: $30.00 

He asserted that his total monthly expenses equal $932.00.

A July 2011 Decision on Waiver of Indebtedness found that the Veteran was free of fraud, misrepresentation, or bad faith.  The Decision explained that the debt was created solely by the Veteran's failure to report income he received in 2007 and 2009.  While acknowledging the Veteran's assertions as to financial hardship and the impact of his psychological condition, the Committee on Waivers determined that waiver of the debt could not be granted.   

Waiver of the Overpayment

The Veteran contends that a waiver of the overpayment should be granted because paying back his debt would create an undue hardship.  

As noted, the Veteran failed to report income he received in 2007 and 2009.  This resulted in him receiving pension benefits to which he was not entitled, because his income in those periods exceeded the maximum allowable income.  Therefore, the Board finds that the overpayment of pension benefits in the amount of $17,833.00 was properly created, and the debt was valid.

The Board finds that there is no basis for denying the Veteran's claim on the basis of fraud, misrepresentation, or bad faith.  To that end, the July 2011 Decision on Waiver of Indebtedness determined that there was no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran, and the Board finds that there is no basis upon which to disrupt that determination.  

The remaining consideration is whether recovery of the indebtedness would be against equity and good conscience.  As noted above, when considering whether recovery of the debt would be against equity and good conscious consideration is given to the following six elements: (1) fault of debtor, (2) balancing of fault, (3) undue hardship, (4) defeat the purpose of the debt, (5) unjust enrichment, and (6) changing position to one's detriment.  See 38 C.F.R. § 1.965(a).

The Board agrees with the Committee on Waivers July 2011 determination that the Veteran's receipt of VA pension benefits in 2007 and 2009 constituted unjust enrichment.  In 2007, his income from his rental property exceeded the maximum annual income allowed for a veteran with no dependents to receive pension.  He was not entitled to receive any pension benefits in 2007 based on this income; however, he received $10, 929 in pension benefits.  In 2009, he received pension benefits in the amount of $11,820 based upon an annual salary of $0; however, he received $5,941.00 in income from his temporary job.  Based on the salary from his temporary job, he should have received no more than $5,880 in pension benefits for 2009.  Further, there is no evidence that the Veteran incurred any legal obligation in reliance on this erroneously paid money.

The Board finds that recovery of the overpayment would not defeat the purpose of the debt.  As noted, the purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  38 U.S.C.A. §§ 1521.  
A Veteran who is able to gain income from other sources is not entitled to the maximum amount of pension benefits.  Here, the Veteran received $17,833.00 in pension benefits to which he was not entitled because he failed to report his income from other sources.  The Veteran has not claimed to have relinquished any valuable right or to have changed his position by reason of having relied on the additional erroneous benefits.  He was not entitled to the maximum amount of pension benefits for the periods in question because he was already in receipt of a minimal level of income from other sources.  

As to the fault of the Veteran in creating the debt, the evidence shows that the Veteran received income and failed to report that income to VA.  He received regular correspondence from VA notifying him of his duty to report any income or change in position.  Such correspondences also listed his annual salary as $0; thus he was on notice of his duty to inform VA if his annual salary was not $0.  The overpayment occurred because the Veteran failed to timely notify VA of his income; therefore, the Board finds that the Veteran is at fault in creating the debt.  

The failure to make restitution clearly would result in an unfair gain to the Veteran.  The overpayment debt was validly created when he received $17,833.00 in pension benefits to which he was not entitled. 

Finally, the Board finds that recovery of the debt would not result in an undue hardship.  The Veteran has submitted statements that indicate that his expenses nearly exceed his income, and that his psychological condition affected his ability to understand correspondences from VA.  As noted, the purpose of pension benefits is to assist veterans who are unable to maintain a minimal income.  The Veteran has demonstrated that, in 2007 and 2009, he was able to gain a minimal income.  In 2007, his income exceeded the maximum amount of pension benefits to which a veteran with no dependents was entitled.  In 2009, he was able to earn an income approximate to half of the maximum amount of pension benefits to which a veteran with no dependents was entitled.  The Board acknowledges that repayment of the debt will create some hardship; however, the Veteran himself acknowledged in his financial status reports of June and September 2011 that he would be able maintain a modest repayment plan.  The Board further finds that the evidence does not support his claim that his psychological condition affected his ability to understand correspondences from VA.  Throughout the appeal period, his correspondences to VA have been timely and have clearly stated his contentions.  He has acknowledged the monetary amounts in question and their sources.  Therefore, the Board finds that recovery of the debt would not result in an undue hardship.

Thus, taken as a whole, there are no equitable factors which counteract the Veteran's fault in the creation of the debt, and the unjust enrichment resulting from the Veteran's receipt of $17,833.00, to which he was not entitled.  After weighing all of the above factors, the Board finds that recovery of the overpayment would not be against equity and good conscience.  38 U.S.C.A. § 5302.  Thus, the request for waiver of recovery of the debt is denied.  The evidence is not so evenly balanced as to create a reasonable doubt, and, hence, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C. § 5107 (b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to waiver of the recovery of an overpayment of pension benefits in the amount of $17,833.00 is denied.





____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


